                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )
                                                 )                    No. 3:19-CR-200-TAV-DCP
                                                 )
 HANNAH MICHELE BRASWELL, and                    )
 NENA MARY-THERESE FORTNEY,                      )
                                                 )
                               Defendants.       )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation as may be appropriate. This case is before

 the Court on Defendant Hannah Braswell’s Motion to Continue Trial Date [Doc. 34] and

 Defendant Nena Fortney’s Motion to Continue Trial and All Related Deadlines [Doc. 35], both of

 which were filed on March 27, 2020. The Defendants ask the Court to continue the May 5, 2020

 trial date, as well as the motion and plea deadlines in this case. Counsel for Defendant Braswell

 states that although he has finished his review of discovery, he has not been able to meet with

 Defendant Braswell, due to concerns over COVID-19. Counsel for Defendant Fortney states that

 she needs additional time to complete her review of discovery, file pretrial motions, interview

 witnesses, conduct additional investigation, and prepare the case for trial. Both motions indicate

 that the Government does not oppose the requested continuance. The parties have conferred with

 Chambers and agreed on a new trial date of July 14, 2020.

        The Court finds the Defendants’ motions to continue the trial and other deadlines to be

 unopposed by the Government and to be well-taken. The Court also finds that the ends of justice




Case 3:19-cr-00200-TAV-DCP Document 36 Filed 04/20/20 Page 1 of 3 PageID #: 73
 served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

 trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges the Defendants with conspiring

 to possess heroin and fentanyl with intent to distribute between January 2018 through May 2019.

 The Defendants first appeared in this case on November 21, 2019, and received the balance of

 discovery, which is voluminous, in early 2020. The Court appointed [Doc. 31] new counsel for

 Defendant Braswell on February 13, 2020. Based on the representations of counsel contained in

 the motions, the Court finds that defense counsel need additional time to review the discovery,

 investigate the facts of the case, and evaluate the need for pretrial motions. The Court finds that

 progress on trial preparation has been affected by counsel’s inability to meet with their clients

 during the COVID-19 pandemic. Thus, the Court finds that trial preparations cannot be completed

 by the May 5 trial date or in less than two months. The Court finds that without a continuance,

 defense counsel would not have the reasonable time necessary to prepare for trial, despite counsels’

 exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        The Defendants’ unopposed motions [Docs. 34 & 35] to continue the trial date are

 GRANTED, and the trial is reset to July 14, 2020. The Court finds that all the time between the

 filing of the motions for a continuance on March 27, 2020, and the new trial date of July 14, 2020,

 is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

 § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the deadline for

 filing pretrial motions is extended to May 27, 2020. Responses to pretrial motions are due on or

 before June 10, 2020. The parties are to appear before the undersigned for a final pretrial

 conference on June 16, 2020, at 2:00 p.m. If any motions are filed requiring a hearing, the Court

 will hear them at the final pretrial conference. The deadline for concluding plea negotiations and

 providing reciprocal discovery is extended to June 16, 2020. All motions in limine must be filed



                                                  2

Case 3:19-cr-00200-TAV-DCP Document 36 Filed 04/20/20 Page 2 of 3 PageID #: 74
 no later than June 29, 2020. Requests for special jury instructions shall be filed no later than July

 2, 2020, and shall be supported by citations to authority pursuant to Local Rule 7.4.

        Accordingly, it is ORDERED as follows:

                (1) The Defendants’ motions to continue the trial and schedule
                [Docs. 34 & 35] are GRANTED;

                (2) The trial of this matter is reset to commence on July 14, 2020,
                at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
                District Judge;

                (3) All time between the filing of the motion on March 27, 2020,
                and the new trial date of July 14, 2020, is fully excludable time
                under the Speedy Trial Act for the reasons set forth herein;

                (4) The deadline for filing pretrial motions is extended to May 27,
                2020. Responses to pretrial motions are due on or before June 10,
                2020;

                (5) The parties are to appear before the undersigned for a final
                pretrial conference on June 16, 2020, at 2:00 p.m.;

                (6) The deadline for concluding plea negotiations and providing
                reciprocal discovery is extended to June 16, 2020;

                (7) Motions in limine must be filed no later than June 29, 2020; and

                (8) Requests for special jury instructions with appropriate citations
                shall be filed by July 2, 2020.

        IT IS SO ORDERED.

                                                       ENTER:

                                                       _________________________
                                                       Debra C. Poplin
                                                       United States Magistrate Judge




                                                  3

Case 3:19-cr-00200-TAV-DCP Document 36 Filed 04/20/20 Page 3 of 3 PageID #: 75
